Case: 10-50583     Document: 00512039314         Page: 1     Date Filed: 10/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2012
                                     No. 10-50583
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CESAR CHAVEZ-BARRAZA,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN OF
REEVES COUNTY DETENTION CENTER III; UNITED STATES ATTORNEY
GENERAL,

                                                  Respondents-Appellees


                   Appeals from the United States District Court
                         for the Western District of Texas
                               USDC No. 4:10-CV-36


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Cesar Chavez-Barraza, federal prisoner # 58304-180, an alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, appeals the denial of his 28
U.S.C. § 2241 petition challenging the BOP’s exclusion of him from


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50583    Document: 00512039314      Page: 2    Date Filed: 10/31/2012

                                   No. 10-50583

rehabilitation programs and halfway houses. The petition is foreclosed by this
court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93
(5th Cir. 2012), petition for cert. filed (Sept. 14, 2012) (No. 12-6450).
      AFFIRMED.




                                         2